Citation Nr: 0215779	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left leg shell fragment wound, currently 
evaluated as 10 percent disabling.  

(The issue of an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling, will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to November 
1965.  

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
RO.  

In a rating decision in July 2000, the RO granted service 
connection and assigned a noncompensable rating for the 
residuals of an injury to the lateral femoral cutaneous nerve 
of the left thigh, effective on November 27, 1998.  The RO 
also assigned a total rating based on individual 
unemployability due to service-connected disability, 
effective on July 16, 2001.  

The Board is undertaking additional development on the issue 
of an increased rating for the service-connected PTSD; 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  




FINDINGS OF FACT

1.  All relevant identified evidence necessary for an 
equitable disposition of the veteran's claim for an increased 
evaluation for the service-connected residuals of a left leg 
shell fragment wound has been obtained.  

2.  The veteran's service-connected left thigh shell fragment 
wound residuals are not shown to have resulted in more 
moderate muscle damage.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 10 
percent for the service-connected residuals of a left leg 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.55, 4.56, 
4.73 including Diagnostic Codes 5314, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  First, the veteran was repeatedly informed in the 
rating decisions, the statement and supplemental statements 
of the case, as well as in specific development letter 
requests, DRO notices, and the April 2001 VCAA notice letter, 
of the evidence and information necessary to substantiate his 
claim, what evidence VA had or would obtain on his behalf, 
and what evidence or information he needed to provide to VA, 
and of the ramifications of the failure to obtain any needed 
information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant claim for an 
increased evaluation for the service-connected residuals of a 
left shell fragment wound disability in the instant case.  

Second, the Board notes that the veteran's service medical 
records and VA outpatient treatment records have been 
associated with the claims folder.  The veteran has also been 
afforded VA examinations on this issue in response to his 
claim.  

Despite the information provided to the veteran as outlined 
above, the veteran has not indicated that any additional 
information or evidence exists, which is pertinent to this 
claim, but has not yet been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the April 2002 SSOC, and fully assisted him 
to the best of VA's ability, the Board concludes that no 
further action on this question is necessary under the facts 
and circumstances of the instant case.  

The veteran contends that an increased evaluation is 
warranted for the residuals of his left shell fragment wound 
disability, which is currently evaluated as 10 percent 
disabling by the RO.  

Historically, the veteran established service connection for 
residuals of a shrapnel wound to the left thigh in a January 
1976 rating decision.  

The report of a November 1975 VA examination shows that the 
veteran had a debridement of the wound which was allowed to 
heal by granulation.  The examiner noted a 3 centimeter long, 
one centimeter deep scar on the medial aspect of the left 
thigh.  

The VA examiner noted that there was some tenderness in the 
area of the scar.  The examiner listed an impression of a 
history of a left leg injury at the thigh with minimal 
impairment of function by pain at injury site, and noted that 
x-ray examination results revealed metallic bodies in the 
left thigh, probably a fragment of shrapnel.  

Additionally, VA compensation and pension examinations were 
again performed in November 1978, August 1982 and November 
1989.  

In November 1978, the veteran was again assessed with a scar 
residual of a shell fragment wound to the left thigh, but 
with no impairment in function of the leg.  

In August 1982, the veteran was assessed with shrapnel wounds 
to both left and right thighs, that did not interfere with 
the function of the legs.  The veteran reported that the 
scars sometimes ached.  

In November 1989, the veteran was assessed with residuals of 
shrapnel injury to the left thigh, with scars.  

The recent evidence shows that the veteran was again 
evaluated at a March 1999 VA examination.  That report 
reveals that he was relatively asymptomatic, in the 
examiner's opinion.  The veteran reported some dull aching 
pain, with atrophy of the left thigh and cold weather 
achiness.  The listed impression was that of a shrapnel 
injury to the left thigh with no evidence of incoordination 
or easier fatigability with pain.  

In March 2000, the veteran was afforded another VA 
examination.  The veteran reported having a dull aching pain 
in the muscle of the left thigh and some numbness on the 
anterior portion of the thigh.  Objectively, the examiner 
found decreased sensation in the lateral femoral cutaneous 
and nerve distribution of the left thigh.  

The VA examiner noted that the entry wound was approximately 
a size of a quarter, depressed and adherent to deeper 
tissues.  No keloid formation was noted, and it was 
nontender.  There was tenderness on deep palpation of the 
quadriceps muscles, and motor strength testing was +4/5.  The 
diagnosis was that of muscle injury from shrapnel with pain 
as described.  There was no evidence of fatigability or 
incoordination.  

Also diagnosed was injury to the lateral femoral cutaneous 
nerve of the left thigh, causing numbness in the anterior 
margin of the left thigh.  There was no incoordination or 
fatigability at this point.  

At a VA examination in October 2001, the veteran was again 
assessed with lateral femoral cutaneous nerve neuropathy of 
the left thigh causing him pain.  The examiner noted that 
motor strength was 5/5, and that there was decreased pinprick 
sensation in the lateral femoral cutaneous nerve.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

After a review of the record, the Board determines that the 
service-connected disability picture is not shown to be 
productive of more moderate damage to the musculature of the 
left thigh.  That is, the veteran's wound has a history of 
debridement, with x-ray evidence of metallic fragments 
retained in the muscle tissues, so that the veteran's 
disability is more than slight in nature.  

While the residuals have recently described as being somewhat 
adherent to deeper tissues, significant muscle loss is not 
shown by the evidence of record.  There was tenderness on 
deep palpation of the quadriceps muscles, and motor strength 
testing was +4/5.  

Under 38 C.F.R. § 4.56, the type of the veteran's injury is 
not consistent with a moderately severe muscle injury or 
worse, as the record does not show that he has constant 
complaints of the cardinal signs and symptoms of a muscle 
injury as noted in that section, and there are no scars 
indicating the track of the missile through one or more 
muscle groups.  In brief, a disability picture reflective of 
more than moderate under 38 C.F.R. §§ 4.56 is not shown by 
the evidence of record.  

Since as explained hereinabove, there is no clinical evidence 
of any functional loss, the Board sees no basis for assigning 
a higher evaluation for the disability under the provisions 
of 38 C.F.R. § 4.40, which refer to disability due to lack of 
normal endurance and provide for a rating to be based on 
functional loss due to pain.  

Similarly, since the clinical evidence on file does not show 
weakness, fatigability, or incoordination, the provisions of 
38 C.F.R. § 4.45, which involve these manifestations of 
disability of a joint, do not provide a basis for assigning a 
higher evaluation for this disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).



ORDER

An increased rating higher than 10 percent for the service-
connected residuals of his shell fragment wound to the left 
thigh is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


